Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “shift register unit”, “switch unit” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “shift register unit” and “switch unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Thus the term “unit” can be interpreted as software, hardware, or both. Therefore, claims 1-14 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US 10,475,362 B2 (hereinafter “Wang”).
Regarding claim 1, Wang discloses a shift register unit (see generally at least FIG. 1 and col. 5 lines 32-53 describing shift register 100) comprising:
a cascaded output circuit coupled to a pull-up node (see at least FIGS. 3A-3C with pull-up circuit 316 connected to pull-up node described at least at col. 8, lines 48-67), a clock signal input terminal (see at least FIGS. 3A-3C with first clock terminal connected to pull-up circuit 316 described at col. 7, lines 48-end and continued at col. 8, lines 1-12), and a cascaded signal output terminal (see at least FIGS. 3A-3C with output terminal illustrated therein and described at least at col. 7, lines 48-end and continued at col. 8, lines 1-12), and configured to transmit a clock signal from the clock signal input terminal to the cascaded signal output terminal under control of the pull-up node (see at least FIGS. 3A-3C with clock signal being used to produce an output signal at the output terminal at col. 7, lines 48-end and col. 8, lines 48-end); and
a compensation circuit having a voltage output terminal coupled to the pull-up node (see at least FIGS. 3A-3C with compensation circuit 310 producing a voltage output to the pull-up node PU as described at least at col. 7, lines 48-end continued at col. 8, lines 1-18), wherein the compensation circuit is configured to provide an output voltage signal through the voltage output terminal during a blanking phase of a frame (see at least FIGS. 5A-5B illustrating period during which compensation signal/voltage is provided as described at least at col. 13 lines 1-47, specifically lines 20-43), wherein the output voltage signal drives a reverse drift of a threshold voltage of the cascaded output circuit (see at least FIGS. 3A-3C and further describing output voltage signal in relation to reverse drift at col. 9, lines  56-end continued at col. 10 lines 1-40 and table 1, specifically at col. 10, lines 28-42).

Regarding claim 2, Wang discloses the shift register unit according to claim 1 (see above), wherein the compensation circuit is configured to cause the voltage output terminal to be floating during a display phase of the frame (see FIG. 5A and further at col. 13, lines 1-30).

Regarding claim 3, Wang discloses the shift register unit according to claim 1 (see above), wherein the compensation circuit comprises a switch unit electrically coupled between a voltage input terminal of the compensation circuit and the voltage output terminal (See at least FIGS. 3A-3C with compensation circuit 310 having two switches transistors M11 and M12), and configured to be turned on or turned off in response to an input voltage signal provided at the voltage input terminal (see FIGS. 5A and 5B and col. 13 lines 1-47). 

Regarding claim 4, Wang discloses the shift register unit according to claim 3 (see above), wherein the switch unit is configured to be turned on during the blanking phase of the frame in response to the input voltage signal provided at the voltage input terminal (see at least FIGS. 5A and 5B illustrating the timing of the compensation circuit therein and as described at col. 13 lines 1-47, specifically lines 20-43).

Regarding claim 5, Wang discloses the shift register unit according to claim 4 (see above), wherein the switch unit is configured to be turned off during the display phase of the frame in response to the input voltage signal provided at the voltage input terminal (see FIGS. 5A and 5B and col. 13 lines 1-47).

Regarding claim 8, Wang discloses the shift register unit according to claim 1 (see above), wherein the cascaded output circuit comprises a transistor having a gate electrically coupled to the voltage output terminal, a first electrode coupled to the clock signal input terminal, and a second electrode electrically coupled to the cascaded signal output terminal (see at least FIGS 3B and 3V with M2 as connected to pu compensation circuit, first clock, and output terminal respectfully).

Regarding claim 12, Wang discloses a gate driving circuit comprising a plurality of cascaded shift register units (see at least FIG. 1 illustrating a plurality of cascaded shift registers driving units 115a… 115n at col. 5, lines 32-53) according to claim 1 (see above).

Regarding claim 13, Wang discloses a display apparatus comprising a display panel (see at least col. 1 lines 15-18 describing display device) and the gate driving circuit according to claim 12 (see above).

Regarding claim 14, Wang discloses a threshold voltage compensation method (see at least col. 1 lines 15-18 describing display device) for the shift register unit according to claim 1 (see above), comprising:
controlling, during a blanking phase of a frame, to provide an output voltage signal to the voltage output terminal of the cascaded output circuit that drives reverse drift of a threshold voltage of the cascaded output circuit (see at least FIGS. 5A and 5B described at least at col. 13, lines 1-45), and controlling the voltage output terminal to be floating during a display phase of the frame (see FIG. 5A and further at col. 13, lines 1-30). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 10,475,362 B2 (hereinafter “Wang”) in view of Dai, US 2016/0118003 A1 hereinafter “Dai”).
Regarding claim 6, Wang discloses the shift register unit according to claim 4 (see above). 
However, Wang does not explicitly disclose wherein the switch unit is a diode.
In the same field of endeavor, Dai discloses a compensation unit wherein the switch unit is a diode (see at least FIG. 6 and T3 utilizing a diode structure as described at least at [0045]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the shift register circuit of Wang to incorporate the diode structure as disclosed by Dai because the references are within the same field of endeavor, namely, shift registers with compensation circuits for drift correction. The motivation to combine these references would have been to improve image display by holding steady the current  (see Dai at least at [0008]-[0009]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 7, Wang in view of Dai discloses the shift register unit according to claim 6 (see above), wherein the diode has an anode coupled to the voltage input terminal (see at least FIG. 6 and T3 as described at least at [0045]), and a cathode coupled to the voltage output terminal (see at least FIG. 6 and [0045]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 10,475,362 B2 (hereinafter “Wang”).
Regarding claim 9, Wang discloses the shift register unit according to claim 8 (see above), wherein the transistor is an NMOS transistor, and wherein a gate voltage of the transistor is less than a source voltage of the transistor during the blanking phase of the frame (see at least FIGS. 3A-C in view of FIGS. 5A-B; it would be obvious to one of ordinary skill in the art to try the finite variations of transistors to optimize the intended result through commonly known and understood methodologies as would be known by one of ordinary skill in the art).

Regarding claim 10, Wang discloses the shift register unit according to claim 8 (see above), wherein the transistor is a PMOS transistor, and wherein a gate voltage of the transistor is less than a source voltage of the transistor during the blanking phase of the frame (see at least FIGS. 3A-C in view of FIGS. 5A-B; it would be obvious to one of ordinary skill in the art to try the finite variations of transistors to optimize the intended result through commonly known and understood methodologies as would be known by one of ordinary skill in the art).

Regarding claim 11, Wang discloses the shift register unit according to claim 8 (see above) , wherein an absolute value of a gate- source voltage of the transistor is 14V to 16V during the blanking phase of the frame (see at least FIGS. 3A-C in view of FIGS. 5A-B; it would be obvious to one of ordinary skill in the art to try and experiment with various voltages to determine a useable range within the manufacturing limitations of the shift register device through commonly known and understood methodologies).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gu, US 2020/0027515 A1, shift register circuit with consistent waveform production; 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623